DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 2 has been newly amended to claim that the additive is “consisting of”.
Claim 6 has been amended to include former claims 7 and 8.  Although the added claim features are the same, the way former claims 7 and 8 was phrased, the crushed ore could have been the ore after treatments a, b or c.  However now, the crushed ore for which the silica content is now specified, must be the crushed ore prior to treatment of steps a, b or c.  This is considered a new amendment because it newly limits this feature of claim 6.
Although Claim 8 is allowable, Claim 6 is not because the entire range of claim 8 was not made part of the claim.
Similarly, Claim 10 was amended the same way as claim 6.  Therefore the same comments apply to this claim.
Response to Arguments
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive in-part and moot in-part.
The remarks on pg. 10 argue the following:
The Examiner has essentially asserted that importing the particle size of Cundy into the process of Stone would inherently result in the claimed low alpha dose barium sulfate particle. However, MPEP 2112 sets forth that “The fact that a certain result 

This is respectfully argued here.  The specification explains that one means for obtaining this desired alpha dose characteristic is by grinding crushed ore to obtain a powder with an average particle diameter of 1 µm or less (see Specification, para. 31, referring to step b of the process which requires only grinding and a sieving step for sizing).  Therefore, from the application, it is clear that reducing the particle size produces the desired alpha dose.

Next, the remarks argue on pg. 11, middle page the following:
“The Examiner alleges in the first paragraph on page 5 of the Office Action that the means for processing barium sulfate in Stone includes sedimentation. However, the sedimentation referred to by the Examiner is not a step involved in the production of barium sulfate in Stone, but a test that the pharmaceutical barium sulfate powder must pass. See col. 3, line 55 to col. 4, line 19 of Stone”.

	Applicant’s argument here is acknowledged and this portion of the rejection has been removed but has little bearing on the rejection of the claims.
The last pg of pg. 11 then recites the following:
“It is true that Cundy mentions that the process may be applicable to barite, but the process is in fact particularly for a froth floatation process for kaolinitic clays to separate therefrom mineral impurities using a floatation cell provided with a specified impellor device. See col. 3, lines 3-9 of Cundy”.



	The remarks argue on pg. 12 the following:
First, the method of Stone is not compatible with the currently claimed method for producing the product of claim 1. In the method of Stone, even if a crushed ore having an average particle diameter smaller than 50 microns, instead of 1/2 inch in diameter, is used, the method of Stone still requires grinding of the particle to form a granular ore material having a particle size of-35 mesh (U.S. sieve, i.e., smaller than 447 microns in diameter). However, the crushed ore initially used in this hypothetical already has a particle diameter smaller than 50 microns. Accordingly, the grinding step would not be performed by a person having ordinary skill in the art in view of the teachings of Stone.

	As argued above, this position is respectfully contended.  The entire process of Stone and Cundy are not relied upon.  Both references describe isolating desirable compounds from barite ore and both references describe ways to isolate desirable product while removing undesirable contaminants.  Cundy adds to Stone because it explains how more contaminants can be removed from barite ore and Stone explains that contaminants, even at very low concentrations, are not desirable.

Next, the remarks argue on pg. 12, middle of page the following:
	Secondly, the currently claimed process for producing the product of claim 1 requires that a crushed barite ore has a silica content in the range of 0.65-3.5% by weight in addition to an average particle diameter of 5-50 pm and an alpha dose of 1 cph/cm2 or less. The currently claimed method for producing such a product further requires the crushed ore to be subjected to one of the process (a), (b) or (c) to obtain a powder ore having an average particle diameter of 1 pm or less and a silica content of 0.6% by weight or less, thus providing the target low alpha dose barium sulfate particle.

These features were addressed as they were previously phrased. Now that the claims have been newly amended, these features are addressed based on those amendments below.

The remarks then argue the following on pg. 12, bottom:
	However, Stone makes no mention that the crushed barite ore has a silica content in the range of 0.65-3.5% by weight. Rather, Stone teaches that a typical barite ore contains silica in an amount of 5,6% by weight as a gangue mineral. See col. 2, lines 15-25. In fact, Stone only uses a barite ore containing 5,6% by weight of silica as a gangue mineral in the Examples. See the top of col. 5.

This feature is treated below based on the way the claims have been newly amended.

The remarks then argue that:
	“Moreover, Stone is silent about the crushed barite ore having an alpha dose of 1 cph/cm2” (pg. 12, end).

	As discussed above, the specification explains that the desired alpha dose is obtained using the process.

	Next, the remarks argue on the last para. of pg. 12 to the top of pg. 13 the following:

	Therefore, even if the method of Stone were modified to use a crushed ore having a diameter smaller than 50 microns, a person having ordinary skill in the art would not have had any reasonable expectation that the method would necessarily result in a low alpha dose barium sulfate particle, in particular, having a silica content of 0.6% by weight or less, an alpha dose of 0.07 cph/cm2 or less and a sulfur content of 10 ppm or less, as currently claimed in claim 1. In other words, Stone in view of Cundy would not inherently satisfy the requirements of Applicant’s claim.

	As mentioned previously, the specification explains that performing the steps a, b or c would lead to this alpha dose content.  Therefore the same process used the same way would result in the same characteristics of the same product.

	Next, pg. 14-15 argue the use of Liubakka.  The first argument on pg. 14 argues the same feature as the argument in Stone:
	The Examiner essentially asserts that the process disclosed by Liubakka, when considered in view of Cundy, inherently provides a barium sulfate particle having the same features required by Applicant’s claims, because the process disclosed by Liubakka is the same as the currently claimed process. See the paragraph bridging pages 7 and 8 of the Office Action.

	As mentioned above, the specification explains that performing the steps a, b or c would lead to this alpha dose content.  Therefore the same process used the same way would result in the same characteristics of the same product.
	Next, pg. 15 argues that:
	Specifically, like Stone, Liubakka also makes no mention that the crushed ore has a silica content in the range of 0.65-3.5% by weight, and an alpha dose of 1 cph/cm2 or less. Liubakka is also silent about the final product having an average particle diameter of 1 micron or less.


	The particle size claimed was not found in the Liubakka reference because according to the Liubakka reference, the actual particle size produced determined by the user “desired density and size” (para. 80, 85), but that generally a size reduction is desirable (abstract and claim 1).  
	As to the particle size, this feature is taught by Cundy.

	Next, the argument argues on pg. 16 that:
Therefore, even if the method of Liubakka were modified to use a crushed ore having a diameter smaller than 50 microns as taught in Cundy, the method would not necessarily provide a powder ore not only having an average particle diameter of 1 pm or less but also having a silica content of 0.6% by weight or less, thereby providing the desired low alpha dose barium sulfate particle, in particular, having an average particle diameter of 1 micron or less, a silica content of 0.6% by weight or less, an alpha dose of 0.07 cph/cm2 or less, and a sulfur content of 10 ppm or less.

	As mentioned above, the particle size is taught by Cundy, the alpha dose is based on the same method of making and the silica content is newly added (to specify that it is the pre-treated ore) and based on the amendment is newly treated.

	Next, the remarks ague the following on pg. 16, middle of the page:
	In addition, according to the process disclosed in Liubakka, after the aggregated minerals are heated with microwave energy to provide fractured minerals and the fractured minerals is further reduced in particle size with ultrasonic energy, the thus treated fractured minerals are subjected to an elutriation treatment to obtain heavier particles and then the heavier particles are milled. However, the method of Liubakka further heats the milled particles with microwave energy so that the milled particles consist of metal-containing materials. The final heating step is not a process that would result in a barium sulfate particle.
	This position is respectfully contended.  Liubakka explains in one instance that the microwaving step induces separation of the silica from the magnetite (para. 59).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US Pat.: 4119700) and in view of Cundy (US Pat.: 3979282).
As to Claim 1, the specification of this application explains that the size reduction of the barium sulfate is how the barium sulfate material obtains a low alpha dose of 0.07 cph/cm2 or less, a silica content of 0.6% or less and a sulfur content of 100ppm or less (see PG Pub, para. 45 and table 2, which compares different processes of this invention and the prior art.  Table 2 shows that sieving produced the desired results).  
Stone describes a means for processing barium sulfate (title) by grinding barite ore (abstract).  The ground ore is then further processed in a gravity separator, followed by secondary grinding, sedimentation, followed by leaching (col. 3, line 35, 54, col. 4, lines 9, 33).  The final product is passed through a screen, dry (col. 4, line 68).  The produced barium sulfate product has a maximum particle size of about 1 micron (claim 1).  
Stone teaches that the crushed ore can have a suggested size of 1/2 an inch (col. 2, line 40, “for instance ½ inch”), but does not teach that it is initially from 5-50 micrometers prior to further processing.
Cundy describes a process for treating fine minerals and separating them from impurities (abstract).  The mineral can be barite (col. 3, line 8).  These minerals can be ground until they consist of particles smaller than 50 microns because this effects a better liberation of the impurities (col. 3, lines 11-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind the ore to an initial size of smaller than 50 microns, as taught by Cundy for use with Stone because Cundy explains that crushing ore to an initial size of less than 50 microns has an improvement on the liberation of impurities.
	As to the silica content, the alpha dose and the sulfur content, since Stone teaches screening the crushed ore to produce particle size of about 1 micron, which is a continuous-form of sieving, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same product would produce the same results. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone and Cundy as applied to claim 1 above, and further in view of Shinozuka (US Pat.: 4505755).
Shinozuka describes a surface treated barium sulfate (title).  The reference explains that the surface treatment is performed with hydrous metal oxides of alumina, silane and others (abstract).  In one example, the reference teaches treating the salt with sodium silicate col. 2, lines 48-50).  The reference explains that these surface treated barium sulfate compounds have improved dispersibility in organic vehicles (col. 1, lines 5-7).
As to the “consisting of” feature, Shinozuka teaches that the barium sulfate may be surface treated with hydrous silica (abstract).  As to additionally adding the other compounds, the silane differs from silica.  However hydrous alumina is aluminum hydroxide.  Shinozuka states that this surface treating step is optional.  Also, in one embodiment, the surface treatment may be performed with silane and not hydrous alumina.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat barium sulfate with hydrous silica, as taught by Shinozuka for use with Stone and Cundy because treatment with hydrous silica gives the barium sulfate improved dispersibility.

Claims 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone and Cundy as applied to claim 1 above, and further in view of Kim (US Pub.: 2015/0168839).
Kim describes the presence of a resist layer for use in their device (para. 37).  Kim further explains that in order to increase heat resisting stability, dimensional stability, etc, barium sulfate and other compounds may be added to a resin (para. 37).  That resin is found in the resist layer (para. 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include barium sulfate in the resin material used for the resist layer, as taught by Kim for use with the method of isolating the barium sulfate, as disclosed in Stone and Cundy because this is a known use for barium sulfate.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liubakka (US Pub.: 2010/0263483) and in view of Nam (US Pub.: 2006/0119022) and in view of Cundy (US Pat.: 3979282).
Liubakka describes a method of recovering minerals (abstract) from ores (para. 2) in order to separate gangue from valuable minerals (para. 4).  The ore used may be barite, BaSO4 (para. 39).  In their process, Liubakka explains that the ore is first subjected to a crusher (para. 74, citing to Fig. 5, employs a sonic crusher), which then separates silica components from the ore (para. 74).  Following this, the process undergoes a first stage elutriator (para. 77).  After this first stage elutriator, Liubakka teaches the ore is then milled, crushed and ground at 218 to a size small enough to move upward with the bulk of the slurry (para. 84).  
As to the silica content, Liubakka explains that in one embodiment, the ore used may have a higher silica content, such as iron ore from abandoned stockpiles (para. 17), but in another embodiment, the ore used may have different compositions (para. 38, 40), such as stockpiles of limestone or iron rocks with different compositions (para. 40).
Liubakka does not describe that their process is used on a stockpile of iron with a silica content of 0.65 to 3.5%.
As to the silica content, Nam describes a process that utilizes iron ores and limestone (see Table 1 in para. 56, limestone is considered the “additive”).  In these ores, Nam teaches that the silica content of the iron ore is about 3.4% (see table 1) and in the limestone, it can be 1.48% (see table 1).
	Since ores, both new and discarded stockpiles, have varying levels of various elements, including silica, %, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect an iron ore and a limestone source to have a silica content of 3.4% or 1.48%, as taught by Nam for use in the process of Liubakka, which states that both limestone stockpile or iron rock stockpile are useable in their process because these silica levels are known to be found in some iron ores and some limestone compositions.
As to the size, Liubakka does not teach that the initial size reduction is 5-50 micrometers or that the final particle diameter is 1 micrometer or less.
Cundy describes a process for treating fine minerals and separating them from impurities (abstract).  The mineral can be barite (col. 3, line 8).  These minerals can be ground until they consist of particles smaller than 50 microns because this effects a better liberation of the impurities (col. 3, lines 11-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind the ore to an initial size of smaller than 50 microns, as taught by Cundy for use with Liubakka because Cundy explains that crushing ore to an initial size of less than 50 microns has an improvement on the liberation of impurities.
As to the alpha dose feature, the sulfur content and the silica content, since the process employed is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process employed would produce the same amounts of these compounds. 

Claims 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liubakka (US Pub.: 2010/0263483) and in view of Nam (US Pub.: 2006/0119022) and in view of Cundy (US Pat.: 3979282) and further in view of Shinozuka (US Pat.: 4505755).
Liubakka describes a method of recovering minerals (abstract) from ores (para. 2) in order to separate gangue from valuable minerals (para. 4).  The ore used may be barite, BaSO4 (para. 39).  In their process, Liubakka explains that the ore is first subjected to a crusher (para. 74, citing to Fig. 5, employs a sonic crusher), which then separates silica components from the ore (para. 74).  Following this, the process undergoes a first stage elutriator (para. 77).  After this first stage elutriator, Liubakka teaches the ore is then milled, crushed and ground at 218 to a size small enough to move upward with the bulk of the slurry (para. 84).  
As to the silica content, Nam describes a process that utilizes iron ores and limestone (see Table 1 in para. 56, limestone is considered the “additive”).  In these ores, Nam teaches that the silica content of the iron ore is about 3.4% (see table 1) and in the limestone, it can be 1.48% (see table 1).
	Since ores, both new and discarded stockpiles, have varying levels of various elements, including silica, %, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect an iron ore and a limestone source to have a silica content of 3.4% or 1.48%, as taught by Nam for use in the process of Liubakka, which states that both limestone stockpile or iron rock stockpile are useable in their process because these silica levels are known to be found in some iron ores and some limestone compositions.
As to the particle size, Liubakka does not teach that the initial size reduction is 5-50 micrometers or that the final particle diameter is 1 micrometer or less.
Cundy describes a process for treating fine minerals and separating them from impurities (abstract).  The mineral can be barite (col. 3, line 8).  These minerals can be ground until they consist of particles smaller than 50 microns because this effects a better liberation of the impurities (col. 3, lines 11-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind the ore to an initial size of smaller than 50 microns, as taught by Cundy for use with Stone because Cundy explains that crushing ore to an initial size of less than 50 microns has an improvement on the liberation of impurities.
As to the alpha dose feature, the sulfur content and the silica content, since the process employed is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process employed would produce the same amounts of these compounds. 
Shinozuka describes a surface treated barium sulfate (title).  The reference explains that the surface treatment is performed with hydrous metal oxides of alumina, silane and others (abstract).  In one example, the reference teaches treating the salt with sodium silicate col. 2, lines 48-50).  The reference explains that these surface treated barium sulfate compounds have improved dispersibility in organic vehicles (col. 1, lines 5-7).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the produced barium sulfate of Stone and Cundy with a surface treatment, as taught by Shinozuka because surface treatment in this way creates improved dispersibility. 

As to Claims 12 and 13, although the references do not state a content of silica from 0.65-3.5% (claim 7) or 0.65-1% (claim 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would produce the same silica content in the product.

Allowable Subject Matter
Claims 8, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 8 is/are allowable over the following reference(s): Everett “Mine Stockpile Design to Minimise Environmental Impact” attached, which is/are the closest prior art this office has discovered relevant to the claimed feature(s) of: 
Everett explains that in Western Australia there are large iron ore stockpiles (abstract) and that these stockpiles may be loaded onto ships for export (abstract).  As to their composition, Everett shows that the amount of silica found in many samples of ore stockpiles was at least 3 to 4% (see Fig. 3).  The reference fails to teach that the silica content is from 0.65-1%.
Therefore, it is clear that Everett and the prior art in general do(es) not disclose or suggest the present invention, nor is it obvious over the art.

References Made of Record
	The following additional references from the examiner’s search are made of record:  McKee (US Pub.: 2008/0226522).  McKee describes a process that isolates barium sulfate from barite ore (abstract) by initially crushing toe ore (para. 23), followed by a series of milling devices (para. 23) and then classifying the barium sulfate-containing particles (para. 23).  The particles are milled and classified to the “desired size distribution” (para. 23).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 4, 2021